Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 5, 2021, has been entered. Claims 1 and 3-20 remain pending in the application.  Applicant’s amendments to the Drawings have the objection previously set forth in the Non-Final Office Action mailed November 5, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reiger (US 2008/0098648 A1) in view of Krier (US 2006/0078987 A1).
Regarding claim 1, Reiger teaches a composting system (the broadest reasonable interpretation of “composting system” is any disclosed system which can confine organic materials during the biological degradation process) comprising: a container (72) having a floor (76) and at least one sidewall (74) defining an upper opening (75) of the container, the at least one sidewall having an inner surface (inner surface of container wall (74)) and an outer surface (outer surface of container wall (74)); and a hood (10, 60) comprised of an impermeable material configured to retain moisture and heat within the container (is capable of such use as it is a protective barrier and is taught as thermally insulating and non-porous), the hood having an inner surface (44) and an outer surface (42), wherein the hood is fitted to cover the upper opening (75) of the container (72) and extend down over at least a portion of the 
Reiger does not teach the container comprising a permeable material. Krier, however, teaches a composting container (100) comprising a permeable material (Paragraph [0011]; Paragraph [0013]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Reiger to include the permeable container as described by Krier to allow for proper air and moisture supply to the contents within the container (Krier, Paragraph [0013]; Paragraph [0018]).  
Regarding claim 3, Reiger teaches the composting system as previously described, wherein the impermeable material of the hood is selected from the group consisting of woven polyethylene plastic, nonwoven polyethylene plastic, woven polypropylene plastic, nonwoven polypropylene plastic, and combinations thereof (Paragraph [0013]; Paragraph [0015]).
Regarding claim 5, Reiger teaches the composting system as previously described, wherein the hood (10, 60) includes one or more vents (62, 64) configured to allow moisture through the hood and into the container (Paragraph [0016]).
Regarding claim 6, Reiger teaches the composting system as previously described, wherein the one or more vents (62, 64) are slits, flaps, or circular openings (Paragraph [0016]).
Regarding claim 9, Reiger the composting system as previously described, wherein the thickness of the hood (10, 60) is within the overlapping range of at least 5 mils (greater than or equal to 0.005 inches).  Additionally, Reiger teaches that the thickness of the hood should be selected to provide the desired insulation based on the environment and particular plant (Paragraph [0015]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the thickness of the hood to provide the desired level of insulation.

Regarding claim 11, Reiger teaches the composting system as previously described, wherein the hood has a diameter up to six inches wider than the upper opening of the container (Fig. 5; Paragraph [0016]: “Protective jacket (10) will be sized to fit around container (72)”). While Reiger does not explicitly claim any specific diameters, Figure 5 shows that the diameter of the hood is indeed wider than that of the container opening. Reiger further explains that the amount of air space between the container (72) and the hood (10, 60) is correlated to creating sufficient insulating characteristics of the hood (Paragraph [0012]; Paragraph [0015]). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the hood relative to the container to achieve the desired fit.
Moreover, one having ordinary skill in the art would understand that the insulating properties of the hood (i.e. its ability to retain heat within the compost pile) are diminished when there is a significant amount of airspace between the inner surface of the hood and the outer surface of the container. As such, the diameter of the hood proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize this diameter difference to maintain proper composting conditions within the container. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 13, Reiger teaches a composting system (the broadest reasonable interpretation of “composting system” is any disclosed system which can confine organic materials during the biological degradation process) comprising: a container (72) having a floor (76) and at least one sidewall (74) defining an upper opening (75) of the container, the at least one sidewall having an inner surface (inner surface of container wall (74)) and an outer surface (outer surface of container wall (74)); and a hood (10, 60) configured to retain moisture and heat within the container, the hood having an inner surface (44) and an outer surface (42), wherein the hood is fitted to cover the upper opening (75) of the container (72) and extend down over at least a portion of the outer surface of the at least one sidewall of the container (Fig. 1; Fig. 5; Paragraphs [0011]-[0013]; Paragraph [0016]).
Reiger does not teach the container comprising a permeable material. Krier, however, teaches a composting container (100) comprising a permeable material (Paragraph [0011]; Paragraph [0013]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Reiger to include the permeable container as described by Krier to allow for proper air and moisture supply to the contents within the container (Krier, Paragraph [0013]; Paragraph [0018]).  
Regarding claim 14, Reiger teaches the composting system as previously described, wherein the impermeable material of the hood is selected from the group consisting of woven polyethylene plastic, nonwoven polyethylene plastic, woven polypropylene plastic, nonwoven polypropylene plastic, and combinations thereof (Paragraph [0013]; Paragraph [0015]).
Regarding claim 15, Reiger teaches the composting system as previously described, wherein the hood (10, 60) includes one or more vents (62, 64) configured to allow moisture through the hood and into the container (Paragraph [0016]).

Regarding claim 17, Reiger teaches that the thickness of the hood (10, 60) is within the overlapping range of at least 5 mils (greater than or equal to 0.005 inches).  Additionally, Reiger teaches that the thickness of the hood should be selected to provide the desired insulation based on the environment and particular plant (Paragraph [0015]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the thickness of the hood to provide the desired level of insulation.
Regarding claim 18, Reiger teaches the composting system as previously described, but fails to teach an embodiment specifying the permeable fabric of the container. Krier teaches the composting system as previously described, wherein the permeable material of the container is selected from the group consisting of nonwoven polypropylene fabric, woven polypropylene fabric, woven polyethylene fabric, and combinations thereof (Paragraph [0013]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Reiger to include the materials as taught by Krier, to allow for the exchange of air and water between the contents of the container and the outside environment.
Regarding claim 19, Reiger teaches the composting system as previously described, wherein the hood has a diameter up to six inches wider than the upper opening of the container (Fig. 5; Paragraph [0016]: “Protective jacket (10) will be sized to fit around container (72)”). While Reiger does not explicitly claim any specific diameters, Figure 5 shows that the diameter of the hood is indeed wider than that of the container opening. Reiger further explains that the amount of air space between the container (72) and the hood (10, 60) is correlated to creating sufficient insulating characteristics of the hood (Paragraph [0012]; Paragraph [0015]). A person having ordinary skill in the art at the time the 
Moreover, one having ordinary skill in the art would understand that the insulating properties of the hood (i.e. its ability to retain heat within the compost pile) are diminished when there is a significant amount of airspace between the inner surface of the hood and the outer surface of the container. As such, the diameter of the hood proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize this diameter difference to maintain proper composting conditions within the container. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reiger and Krier, further in view of Braun (US 4,668,566).
Regarding claim 4, Reiger teaches the composting system as previously described, but fails to teach an embodiment wherein the impermeable material of the hood is an extruded polyethylene plastic. Braun, however, teaches the creation of a nonwoven fabric created by extruding polyethylene (Col. 2, lines 34-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teaching of Reiger to include the extrusion method taught by Braun, as it well understood that this method can be used to effectively manufacture polyethylene fabrics. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reiger and Krier, further in view of O'Neill (US 2007/0111305 A1).
Regarding claim 7, Reiger teaches the composting system as previously described, but fails to teach an embodiment wherein the one or more vents are circular openings. O’Neill, however, teaches a 
Regarding claim 8, Reiger teaches the composting system as previously described, but fails to teach an embodiment wherein the circular openings have a diameter no greater than one inch. O’Neill, however, teaches a composting system wherein the circular openings have a diameter no greater than one inch (Paragraph [0029]: while O’Neill states that the circular openings may be greater than one inch, preferred embodiments limit the diameter of the vent opening to be less than one inch such as 0.25, 0.5, and 0.75-inch diameters). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to constrain the size of the vents, as taught by O’Neill, to limit the air and moisture exchange between the compost pile and the atmosphere, thus creating more ideal conditions.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiger and Krier, further in view of Tokiwa et al. (“Biodegradability of plastics.” International Journal of Molecular Sciences Vol. 10, 9 3722-42. 26 Aug. 2009), herein referred to as Tokiwa.
Regarding claim 12, Reiger teaches the composting system as previously described, but fails to explicitly teach an embodiment wherein the permeable fabric of the container and the impermeable material of the hood are non-biodegradable. However, Tokiwa reports that the plastics disclosed in the present invention are known to be non-biodegradable. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to ensure the materials used to form these components were non-biodegradable, as to prevent the container and hood from decomposing during use. 
. 
Response to Arguments
Applicant's arguments filed February 5, 2021, have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Reiger (US 2008/0098648 A1) does not teach a system that retains moisture and heat within a container. However, Reiger teaches a system comprising a container (72) and a hood (10, 60), the hood being made of a non-porous, insulating material sufficient to protect the root system from reaching the killing temperature of the plant (Fig. 1; Fig. 5; Paragraphs [0011]-[0013]; Paragraph [0015])). While Reiger does not explicitly describe these characteristics being beneficial for a composting system, one having ordinary skill in the art would understand that proper heat and moisture supply are critical for the success of a compost system, and the insulating jacket taught by Reiger is capable of performing the needed function. Moreover, it has been held that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212, MPEP 2141.01(a), for more information. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). 
As such, Reiger’s teachings of a system comprising a container with an impermeable, insulating jacket is pertinent to the Instant Application’s claim to a composting system with a hood configured to retain heat and moisture, even if Reiger’s invention is not explicitly drawn to a composting system, as these properties are advantageous for supporting a biologically-active environment. 
Moreover, Applicant argues that the jacket taught by Reiger cannot retain heat and moisture given the first and second slits in the jacket top and the full slit running the vertical length of the insulating jacket. However, as shown in Reiger’s Figs. 2 and 3, the overlapping portion (70) of the insulating jacket fully encloses the full slit on the side of the jacket, and the first and second slits on the top are configured to allow the plant to extend through the insulating jacket but do not inhibit the jacket’s functionality (Paragraph [0015]). Further, neither the original nor amended claims explicitly disclose a limitation regarding the relative humidity within the system, and as such, this limitation will not be imported from the specification into the claims. 
Additionally, one having ordinary skill in the art at the time the invention was effectively filed would understand that the mere presence of the jacket described by Reiger, including the various slits, would allow for a system that is capable of retaining more heat and moisture than a system without the jacket. Applicant’s argument is also directly contradicting the present invention, as claims 5, 6, 7, 8, 15, and 16 specifically reference vents in the hood that do not prevent the hood from retaining heat and moisture within the composting system. As such, it seems quite clear that a hood or jacket with slits, vents, or openings is capable of retaining a sufficient amount of heat and moisture within a given system, which would create a proper composting environment.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Krier shows a permeable composting container with a cover extending down over a portion of the container, but does not describe the material the cover is made of Fig. 3; Paragraph [0018]). Krier also discloses that there are known benefits to including a cover on the compost container, including the retention of moisture. Additionally, Krier teaches that the permeable fabric of the container allows for the passage of air from the outside environment to the interior of the container (Paragraph [0013]). While neither reference explicitly discloses that proper moisture and air supply is required for an efficient composting system, one having ordinary skill in the art at the time the invention was effectively filed would understand the importance of these properties. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has requested the withdrawal of the rejections of claims 3-20 based on their dependency to claim 1 and the arguments set forth in the arguments filed February 5, 2021 Based on the response to said arguments set forth in this office action, that request is respectfully denied. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/L.R./
Examiner, Art Unit 1799                                                                                                                                                                                         

/DONALD R SPAMER/Primary Examiner, Art Unit 1799